         Case 1:19-cv-10976-AJN Document 24 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           


Walter Tenesaca,

                       Plaintiff,
                                                                    19-cv-10976 (AJN)
               –v–
                                                                         ORDER
Gemelli Restaurant Group Inc., et al.,

                       Defendants.


ALISON J. NATHAN, District Judge:

       The Plaintiff shall file a status report on the status of the bankruptcy proceedings in this

case by August 13, 2021.



       SO ORDERED.

Dated: July 29, 2021                       __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
